A risk is assumed only when its danger is fully appreciated. That Noah Trump should deliberately remain on the motor car, understanding that its low speed of only ten miles per hour would not be accelerated, and that unless so, it would necessarily be overrun by the train, does not seem natural. A far better solution, to my mind, is that since Noah was not facing his father, Noah did not hear his father's only admonition, given after he had first reversed the car, "Boys you'd better get off", and remained on the car, expecting its speed to be raised — in manner stated in the majority opinion — and thus have it run away from the train. A fellow workman on the car testified that this was his notion, until the train had almost overtaken the car; so this theory is not at all strained. It seems to me that at any rate the solution of his conduct is a jury question. Furthermore, the former opinion says: "* * * for some unaccountable reason Noah Trump remained on the car * * *." This statement is copied into *Page 697 
the present opinion. I respectfully submit it is not logical to hold that Noah assumed the risk, if his reason for remaining on the car is unaccountable.